MERRILL, Justice.
Petitioner seeks a writ of certiorari to the Court of Appeals. His application for a rehearing in that court was overruled on June 14, 1966.
Supreme Court Rule 39 requires that the application for certiorari to this court “must be filed with the clerk of this court within fifteen days after the action of said court of appeals upon the said application for rehearing.” The fifteen-day period expired at midnight, Wednesday, June 29, 1966. The application was not filed within that time.
Where the petition for certiorari is not filed in this court within fifteen days after the overruling of the application for rehearing, the petition will be either stricken, Bray v. State, 257 Ala. 111, 57 So.2d 555; Johnson v. State, 261 Ala. 373, 74 So.2d 508; or dismissed, Ex parte Taylor, 211 Ala. 282, 100 So. 331; Ex parte Pittman Construction Co., 236 Ala. 22, 180 So. 728; Town of Graysville v. Johnson, 250 Ala. 507, 35 So.2d 339.
Petition stricken.
LIVINGSTON, C. J, and SIMPSON and HARWOOD, JJ, concur.